NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 4 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30040

                 Plaintiff-Appellee,            D.C. No. 3:14-cr-00100-HZ-12

 v.
                                                MEMORANDUM*
RUBIO GUALBERTO TZIU-UC,

                 Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Rubio Gualberto Tziu-Uc appeals pro se from the district court’s order

granting in part and denying in part his motion for return of property under Federal

Rule of Criminal Procedure 41(g). We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tziu-Uc contends that the district court erroneously denied his request for

the return of $6,500 in cash with interest. “We review the denial of a motion for

return of property de novo,” and “[w]e review the district court’s factual findings

for clear error.” United States v. Harrell, 530 F.3d 1051, 1057 (9th Cir. 2008).

The district court’s finding that the government did not possess the cash in

question is not clearly erroneous, because cash was not listed on the search warrant

return form and Tziu-Uc failed to present any evidence demonstrating that the

government possessed the cash. Accordingly, the district court did not err in

denying the motion for return of the cash with interest.

      Tziu-Uc also requests an order for the production of the receipt from the

search, along with the discovery file from his related criminal case. He did not

raise this request before the district court, and he has not shown any valid reason to

allow him to raise it for the first time on appeal. See United States v. Flores-

Payon, 942 F.2d 556, 558 (9th Cir. 1991).

      AFFIRMED.




                                          2                                    18-30040